Citation Nr: 1214413	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-17 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for a lumbar spine disability and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active service from August 1990 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that denied the benefit sought on appeal.  

Additional evidence was associated with the claims file following the statement of the case in April 2008.  In March 2012, the Veteran's representative waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider the evidence in the adjudication of the claim.

The issue of entitlement to service connection for fibromyalgia has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

(By the decision below, a previously denied claim of service connection for a lumbar spine disability is reopened.  The underlying claim of service connection is the subject of a remand that follows the decision.)


FINDINGS OF FACT

1.  An August 1998 rating decision denied service connection for a lumbar spine disability.  The Veteran did not appeal that decision.

2.  The evidence received since the August 1998 rating decision that denied the claim for service connection for a lumbar spine disability, is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision that denied service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for a lumbar spine disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision in August 1998, the RO denied service connection for a lumbar spine disability (lumbar syndrome) based on the finding that the disability was not shown in service and there was no evidence that a back condition was incurred in or aggravated by service.  The Veteran did not file a timely appeal of that rating decision and the August 1998 decision became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

In the rating decision in August 2006, the RO declined reopening the Veteran's claim for service connection for a lumbar spine disability.  However, in the April 2008 statement of the case, the RO did reopen the claim, but denied it on the merits.  In any case, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claim for service connection may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen her claim in January 2006.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the August 1998 rating decision, the evidence consisted of:  service treatment records, which documented injuries to the chest and right wrist when the Veteran fell down a flight of dormitory stairs in March 1991, the service treatment records did not show treatment for a back condition; a VA examination report in June 1998, which contained complaints of low back discomfort and pain, x-ray findings that revealed no abnormalities of the lumbar spine, and an impression of lumbar syndrome; private treatment records for treatment rendered from 1995 to 1996, which showed periodic chiropractic manipulation and physical therapy, along with findings of fixation L3-4 on motion palpitation, and an assessment of resolved lumbar strain; and August 1996 private treatment records that noted the Veteran's report of episodes of back pain since childhood, that were worsened following a fall in 1991, x-rays that revealed minimal lumbar vertebral body spurring, and an impression of chronic recurrent low back pain.  

Evidence added to the record since the time of the last final decision includes:  VA treatment records in 1999 showing complaints of pain in the lumbar spine; private treatment records in 2005 that recorded an impression of back pain with parasthesia; a November 2005 MRI that revealed small disc protrusion and annular tear at L5-S1; an August 2008 medical statement from Dr. B.F.P, the Veteran's treating physician, stating that the Veteran fell head first down a ladder during service which could have lead to her current chronic low back pain, along with a statement  expressing his belief that the Veteran's back condition was due to the in-service injury; copies of photographs of ship ladders similar to the one on which the Veteran was allegedly injured; and statements from the Veteran describing an injury to her lower back when she fell down a ladder during service.   

As the additional evidence contains a medical opinion that etiologically links the Veteran's current back pain to the service, the evidence relates to the unestablished fact necessary to substantiate the claim, that is, evidence that a current lumbar spine disability had its onset in service, the absence of which was the basis for the prior denial of the claim, constituting new and material evidence, which raises a reasonable possibility of substantiating the claim, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The credibility, not the weight or probative value of the evidence, is presumed for the sole purpose of reopening the claim. 

Accordingly, the Board finds that new and material evidence has been submitted.  The claim for service connection for a lumbar spine disability is reopened.  To that extent only, the claim is allowed.  The underlying service connection claim is addressed in the remand section below.


ORDER

The claim of service connection for a lumbar spine disability is reopened; to that extent only, the appeal is allowed.



REMAND

In light of the reopening of the claim of service connection for a lumbar spine disability, the Board finds that further development is necessary prior to the disposition of the claim.

As noted previously, the Veteran contends that her current lumbar spine disability was incurred when she fell down a ship's ladder.  While the service treatment records document March 1991 injuries to the chest and right wrist when the Veteran fell down a flight of dormitory stairs, the service treatment records do not show treatment for a back condition.  After service, the Veteran first complained of low back pain and discomfort in 1995.  

The Board is mindful that in August 2008 Dr. B.F.P, the Veteran's treating physician, reported that the Veteran fell down a ladder during service which could have lead to her current chronic low back pain, and expressed a belief that the Veteran's back condition was due to the in-service injury.  While supportive of the Veteran's claim, the private treating provider's statement is speculative in nature and, thus, of reduced probative value.  Swann v. Brown, 5 Vet. App. 229 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Additionally, Dr. B.F.P. did not indicate that etiological findings were based on a review of the pertinent evidence of record.  Rather, those findings appear to have been based on the clinical treatment of the Veteran, which began many years after service, and on the Veteran's current assertions of onset of the claimed disability as due to the in-service injury.

The Board acknowledges that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Nevertheless, the Board considers it significant that Dr. B.F.P. did not provide a rationale for the opinion that the Veteran's current lumbar spine disability had onset in service.  Sklar v. Brown, 5 Vet. App. 140 (1993) (if an examiner does not provide a rationale for an opinion, that weighs against the probative value of the opinion).  Accordingly, the Board finds that Dr. B.F.P.'s opinion associating the Veteran's low back complaints to service is not dispositive and provides and insufficient basis for granting service connection.  To ensure a thorough examination and evaluation, the Veteran's lumbar spine disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2011).

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Veteran has not been afforded a VA examination that addresses the etiology of her current lumbar spine disability.  Thus, it remains unclear whether her lumbar spine disability was caused or aggravated by any aspect of her military service, including an in-service injury.  Accordingly, the Board finds it necessary to remand for a VA examination and etiological opinion to fairly decide the merits of her service connection claim.

Finally, to aid in adjudication, the Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for her lumbar spine disability, and outstanding VA records, if any, should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).    

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she provide sufficient information and authorization, to request any additional evidence pertinent to the claim for service connection for a lumbar spine disability.  The Veteran should identify all medical providers who have treated her back.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file.  Specifically, treatment records from Dr. B.F.P. should be requested.

2.  Obtain any VA treatment records not previously associated with the claims file.

3.  After obtaining any outstanding pertinent medical evidence, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of the Veteran's lumbar spine disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect her appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims folder should be reviewed by the examiner.  The examiner should specifically attempt to reconcile and discuss the opinion with all other evidence of record, including: service treatment records; the June 1998 VA examination report and x-ray findings; post-service medical records, including the January 2005 lumbar spine MRI report and the August 2008 medical statement from Dr. B.F.P.  The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  All necessary tests should be performed and all findings should be reported in detail.  The following should be addressed:

a) The examiner should diagnose any lumbar spine disability found to be present.

b) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disability was incurred in or aggravated by service?  The examiner must consider lay statements regarding in-service and post-service symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


